Citation Nr: 9920248	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-09 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1940.  He also served in the Puerto Rico National 
Guard.

This appeal arises from an August 1994, Department of 
Veterans Affairs Regional Office (VARO), San Juan, Puerto 
Rico, rating decision, which denied the appellant service 
connection for the veteran's cause of death, and denied 
entitlement to Dependents' Educational Assistance Under 
Chapter 35, Title 38, United States Code.

FINDINGS OF FACT

1.  The veteran served on active duty from October 1940 and 
December 1940.  He also served in the Puerto Rico National 
Guard.

2.  The veteran expired in April 1994.  Immediate cause of 
death was cardiorespiratory arrest due to cardiac arrhythmia, 
due to arteriosclerotic heart disease.

3.  At the time of his death, the veteran was service 
connected for traumatic amputation of the thumb and little 
finger at the metacarpophalangeal joint and of the phalanx of 
the ring finger of the right hand, evaluated as 50 percent 
disabling.

4.  Cardiovascular disease was not present in service, nor 
did it manifest by acceptable verification to a compensable 
degree within 1 year thereafter.

5.  There is no competent medical evidence of record to 
establish any causal relationship between the veteran's death 
and his service.


CONCLUSIONS OF LAW

1.  A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

2. The claim for entitlement to educational benefits pursuant 
to Title 38, United States Code, Chapter 35 is without legal 
merit. 38 C.F.R. § 3.105(a) (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veteran's death. 

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 7 
Vet.App. 498 (1995).  Essentially the same factors are for 
consideration in determining whether a claim for service 
connection for the cause the veteran's death is well grounded, 
except that the nexus must be between service or a service-
connected disability and death.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded. Id.

A military report of physical examination conducted in 
November 1940 indicates that the veteran's cardiovascular 
system was normal.  However, amputation of the 1st and 2nd 
phalanges, right thumb, amputation of the 1st, 2nd, and 3rd 
phalanges of the little finger, right, all resulting from a 
gunshot wound in 1940, were listed, and it was found that the 
veteran was physically disqualified for the military service.

The veteran was granted entitlement to service connection for 
his right hand disability, evaluated as 50 percent disabling, 
in a February 1951 rating decision.  It was found that the 
appellant's injury in March 1940 during a National Guard 
drill, performed as part of the annual federal inspection, was 
suffered in the line of duty.  

The death certificate indicates that the veteran died on April 
[redacted] 1994.  The immediate cause of death was reported to be 
cardiorespiratory arrest.  An autopsy was not performed prior 
to completion of the death certificate.

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication of cardiovascular disease in the 
veteran's service medical records, or for years after service.  
The earliest indication of treatment for cardiovascular 
disease is in 1995, 6 months prior to his death, and thirty-
nine years after the veteran's active duty service.  Service 
medical records are negative for any cardiovascular 
abnormalities and there is no other medical evidence of record 
from the veteran's period of service or the period one-year 
after service.  While the appellant generally contends that 
the cause of the veteran's death was related to his service 
connected amputation of the thumb and little finger at the 
metacarpophalangeal joint and of the distal phalanx of the 
right finger of the right hand that originated during active 
duty, she has not presented nor alleged the existence of 
competent medical evidence demonstrating such a relationship, 
and she is not shown to posses the medical expertise to make a 
finding of a relationship between the post-service disease and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, she has not submitted competent medical evidence 
to establish a nexus between the cause of death and any 
incident of service.  Thus, the Board must find that her claim 
for service connection for the cause of death is not well 
grounded.

2.  Entitlement to Dependents Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter35.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent total service-connected disability 
at the time of his death, and, as decided above, the 
appellant has not shown that the cause of the veteran's death 
was service-related.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code. 38 U.S.C.A. §5107; 38 C.F.R. § 3.807.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.







		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


